                       IN THE UNITED STATES DISTRICT COURT
                           EASTER DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

CLEO WATKINS, et al.                                                                   PLAINTIFFS

v.                                Case No. 3:17-cv-00272-KGB

LAWRENCE COUNTY, ARKANSAS, et al.                                                  DEFENDANTS

                                             ORDER

       This case was recently transferred to this Court’s docket (Dkt. Nos. 94, 95). As a result of

other matters currently pending on the Court’s trial calendar, the Court removes the pretrial hearing

currently set for November 21, 2019, and the trial date currently set for December 16, 2019 (Dkt.

Nos. 38, 89), from this Court’s calendar. The Court also suspends all other pretrial deadlines that

have not passed yet. The pretrial hearing and trial will be reset by separate Order.

       So ordered this 15th day of November 2019.


                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
